By JUDGE ALFRED D. SWERSKY
This matter is before the Court on Defendant's Special Plea of Laches. The Court, having heard the evidence and considered the arguments of counsel, must deny Defendant's plea. While it Is true that the Plaintiff kniew as early as July 1982 about the issue of the possible ademption of the real estate and suit was not filed until May 22, 198S, the mere passage of this amount of time is not sufficient to bar Plaintiff’s claim. The defense of laches requires, in addition to an unreasonable delay, a resulting prejudice to the Defendant. This prejudice is usually described in terms of an exposure to the danger of an injustice from a loss of material evidence and information or substantial changes in conditions which cannot be restored.
The Court cannot find the resulting prejudice required by the laches doctrine. Defendant's financial condition has not been altered to such an extent that it cannot be restored, nor have I heard evidence sufficient to find the loss of material evidence or information due to the passage of time.
For the foregoing reasons, Defendant’s Special Plea of Laches will be denied.